Russell, C. J.
1. The court did not err in rejecting the tender of testimony to the effect that the accused had previously pleaded guilty to the same offense, since no plea of former jeopardy had been filed or wa3 tendered. Without a plea of former jeopardy, the evidence offered was immaterial.
*448Decided January 7, 1916.
Indictment for felony; from Tift superior court — Judge Thomas. March 3, 1915.
B. B. Williford, J. II. Price, for plaintiff in error.
J. A. Willces, solicitor-general, contra.
2. The assignments of error other than that dealt with above, not being referred to in the brief of counsel foi" the plaintiff in error, must be treated as having been abandoned. Judgment affirmed.